DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-19 allowable. The restriction requirement species 1 , as set forth in the Office action mailed on 02/24/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2 is withdrawn.  Claim 13 , directed to species 2 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.	Claims 3-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first conductive plate part formed with a first coil pattern having a first opening; a second conductive plate part formed with a second coil pattern having a second opening and disposed at a predetermined interval in the laminating direction with respect to the first conductive plate part; and a bent joining segment connecting the first conductive plate part and the second conductive plate part, wherein the first conductive plate part, the second conductive plate part and the bent joining segment are made of the same single plate, and the bent joining segment directly connects a part of a first outer edge of the first coil pattern contacting the first opening with a part of a second outer edge of the second coil pattern contacting the second opening, and wherein the bent joining segment is connected to the first coil pattern by a predetermined first end length extending from the first pattern end point of the first coil pattern along a periphery of the first opening, and the second coil pattern by a predetermined second end length extending from the second pattern end point of the second coil pattern along a periphery of the second opening, and wherein a first cutout recessed in the direction towards the first opening is formed on the first coil pattern at a position apart from the first pattern end point by the first end length, and a second cutout recessed in the direction towards the second opening is formed on the second coil pattern at a position apart from the second pattern end point by the second end length as claimed in combination with the remaining limitations of independent claim 4.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first conductive plate part formed with a first coil pattern having a first opening; a second conductive plate part formed with a second coil pattern having a second opening and disposed at a predetermined interval in the laminating direction with respect to the first conductive plate part; and a bent joining segment connecting the first conductive plate part and the second conductive plate part, wherein the first conductive plate part, the second conductive plate part and the bent joining segment are made of the same single plate, and the bent joining segment directly connects a part of a first outer edge of the first coil pattern contacting the first opening with a part of a second outer edge of the second coil pattern contacting the second opening, and wherein a recess for bending is formed on a bent inner surface or a bent outer surface of the bent joining segment, and a thickness of the bent joining segment is smaller than a first thickness of the first coil pattern and is smaller than a second thickness of the second coil pattern as claimed in combination with the remaining limitations of independent claim 5.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first conductive plate part formed with a first coil pattern having a first opening; a second conductive plate part formed with a second coil pattern having a second opening and disposed at a predetermined interval in the laminating direction with respect to the first conductive plate part; and a bent joining segment connecting the first conductive plate part and the second conductive plate part, wherein the first conductive plate part, the second conductive plate part and the bent joining segment are made of the same single plate, and the bent joining segment directly connects a part of a first outer edge of the first coil pattern contacting the first opening with a part of a second outer edge of the second coil pattern contacting the second opening, and wherein the first conductive plate part has a first lead part connected to the first coil pattern at a first start point by a predetermined first start length extending from the first pattern start point of the first coil pattern along the periphery of the first opening, and wherein the first lead part is bent from a plane of the first coil pattern toward the laminating direction, and a distal end of the first lead part has a taper having a narrower width toward the distal end as claimed in combination with the remaining limitations of independent claim 8.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first conductive plate part formed with a first coil pattern having a first opening; a second conductive plate part formed with a second coil pattern having a second opening and disposed at a predetermined interval in the laminating direction with respect to the first conductive plate part; and a bent joining segment connecting the first conductive plate part and the second conductive plate part, wherein the first conductive plate part, the second conductive plate part and the bent joining segment are made of the same single plate, and the bent joining segment directly connects a part of a first outer edge of the first coil pattern contacting the first opening with a part of a second outer edge of the second coil pattern contacting the second opening, and wherein an inner side surface positioned at an end in a longitudinal direction of the first opening has a first arcuate inner curved surface, an outer side surface of the first conductive plate part corresponding to the first arcuate inner curved surface has a first corner protrusion, an inner side surface positioned at an end in a longitudinal direction of the second opening has a second arcuate inner curved surface, and an outer side surface of the second conductive plate part corresponding to the second arcuate inner curved surface has a second corner protrusion as claimed in combination with the remaining limitations of independent claim 11.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first coil pattern having a first opening; a second conductive plate part formed with a second coil pattern having a second opening and disposed at a predetermined interval in the laminating direction with respect to the first conductive plate part; and a bent joining segment connecting the first conductive plate part and the second conductive plate part, wherein the first conductive plate part, the second conductive plate part and the bent joining segment are made of the same single plate, and the bent joining segment directly connects a part of a first outer edge of the first coil pattern contacting the first opening with a part of a second outer edge of the second coil pattern contacting the second opening, and wherein the bent joining segment is connected to the first coil pattern by a predetermined first end length extending from the first pattern end point of the first coil pattern along a periphery of the first opening, and the second coil pattern by a predetermined second end length extending from the second pattern end point of the second coil pattern along a periphery of the second opening, and wherein the first end length is longer than a first width of the first coil pattern, the second end length is longer than a second width of the second coil pattern, and the first end length and the second end length are substantially the same, and wherein a first cutout recessed in the direction towards the first opening is formed on the first coil pattern at a position apart from the first pattern end point by the first end length, and a second cutout recessed in the direction towards the second opening is formed on the second coil pattern at a position apart from the second pattern end point by the second end length as claimed in combination with the remaining limitations of independent claim 14.
Claims 3, 6-7, 9-10, 12-13 and 15-19 are allowed because each claim is directly or indirectly dependent of independent claims 4, 5, 8, 11 or 14.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837